In an action to foreclose a mortgage, the defendant appeals from an order of the Supreme Court, Nassau County (Parga, J.), dated March 8, 2012, which denied her motion to vacate a prior order of the same court entered November 22, 2011, granting the plaintiffs unopposed motion for summary judgment.
Ordered that the order dated March 8, 2012, is affirmed, without costs or disbursements.
In order to vacate her default in opposing the plaintiffs motion for summary judgment, the defendant was required to demonstrate both a reasonable excuse for her default and a potentially meritorious defense (see Donovan v Chiapetta, 72 AD3d 635 [2010]; Aurora Loan Servs. v Grant, 70 AD3d 986 [2010]; Political Mktg., Int’l, Inc. v Jaliman, 67 AD3d 661 *902[2009]). Here, the defendant failed to demonstrate either a reasonable excuse for her default or the existence of a potentially meritorious defense. Therefore, the Supreme Court properly denied her motion.
Dickerson, J.E, Chambers, Austin and Sgroi, JJ, concur.